Dismissed and Memorandum Opinion filed October 16, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00501-CV

                           TONY CHILDERS, Appellant

                                          V.

     NATIONSTAR MORTGAGE, L.L.C. F/K/A CENTEX HOME EQUITY
                   COMPANY, L.L.C., Appellee


                      On Appeal from the 155th District Court
                               Waller County, Texas
                        Trial Court Cause No. 06-05-18296


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed March 6, 2012. On October 5, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.